Name: Council Decision (EU) 2019/116 of 15 October 2018 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway on the cumulation of origin between the European Union, the Swiss Confederation, the Kingdom of Norway and the Republic of Turkey in the framework of the Generalised System of Preferences
 Type: Decision
 Subject Matter: Europe;  European construction;  trade policy;  tariff policy;  international affairs;  international trade
 Date Published: 2019-01-28

 28.1.2019 EN Official Journal of the European Union L 24/1 COUNCIL DECISION (EU) 2019/116 of 15 October 2018 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway on the cumulation of origin between the European Union, the Swiss Confederation, the Kingdom of Norway and the Republic of Turkey in the framework of the Generalised System of Preferences THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with point (b) of Article 41 of Commission Delegated Regulation (EU) 2015/2446 (2), products obtained in Norway, Switzerland or Turkey incorporating materials which have not been wholly obtained there are to be considered as originating in a beneficiary country, provided that such materials have undergone sufficient working or processing within the meaning of Article 45 of that Delegated Regulation. (2) Pursuant to Article 54 of Delegated Regulation (EU) 2015/2446, the system of cumulation applies on condition that Norway, grant, on a reciprocal basis, the same treatment to products originating in beneficiary countries which incorporate materials originating in the Union. (3) In so far as Norway is concerned, the system of cumulation was initially put in place through an agreement in the form of an Exchange of Letters between the Union and Norway. That Exchange of Letters took place on 29 January 2001, after the Council had given its approval by means of Decision 2001/101/EC (3). (4) In order to ensure the application of a concept of origin corresponding to that set out in the rules of origin in the Generalised System of Preferences (GSP) of the Union, Norway has modified its GSP rules of origin. Therefore, it is necessary to revise the agreement in the form of an Exchange of Letters between the Union and Norway. (5) The system of mutual acceptance of replacement certificates of origin Form A by the Union, Norway and Switzerland should continue under the revised Exchange of Letters and be conditionally applied by Turkey, in order to facilitate trade between the Union, Norway, Switzerland and Turkey. (6) Moreover, the rules of origin in the GSP of the Union, as reformed in 2010, provide for the implementation of a new system for the establishment of proofs of origin by registered exporters, which is to be applied from 1 January 2017. Modifications to the Exchange of Letters also need to be made in this regard. (7) In order to anticipate the application of that new system and the rules relating thereto, on 8 March 2012 the Council authorised the Commission to negotiate an agreement with Norway, in the form of an Exchange of Letters, on the mutual acceptance of replacement certificates of origin Form A or replacement statements of origin providing that products with content of Norwegian, Swiss or Turkish origin are to be treated on their arrival on the customs territory of the Union as products with content of Union origin. (8) The negotiations with Norway were conducted by the Commission and resulted in the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway on the cumulation of origin between the European Union, the Swiss Confederation, the Kingdom of Norway and the Republic of Turkey in the framework of the Generalised System of Preferences (the Agreement). (9) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway on the cumulation of origin between the European Union, the Swiss Confederation, the Kingdom of Norway and the Republic of Turkey in the framework of the Generalised System of Preferences is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in paragraph 18 of the Agreement. (4) Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 15 October 2018. For the Council The President E. KÃ STINGER (1) Consent not yet published in the Official Journal. (2) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1). (3) Council Decision 2001/101/EC of 5 December 2000 concerning the approval of an Agreement in the form of an Exchange of Letters between the Community and each of the EFTA countries that grants tariff preferences under the Generalised System of Preferences (Norway and Switzerland), providing that goods with content of Norwegian or Swiss origin shall be treated on their arrival on the customs territory of the Community as goods with content of Community origin (reciprocal agreement) (OJ L 38, 8.2.2001, p. 24). (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.